Case 1:19-cv-09621-AT Document 6 Filed 10/18/19 Page 1 of 2
           Case 1:19-cv-09621-AT Document 6 Filed 10/18/19 Page 2 of 2



        8.      If this case has been settled or otherwise terminated, counsel are required to notify
the Court – before the date of the conference – by calling (212) 805-0292 and must e-mail a
stipulation of discontinuance, voluntary dismissal, or other proof of termination to the Orders and
Judgments Clerk (judgments@nysd.uscourts.gov).

       SO ORDERED.

Dated: October 18, 2019
       New York, New York




                                                    2
